Case 4:18-cv-00442-ALM-CMC Document 178 Filed 08/04/20 Page 1 of 4 PageID #: 9151



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


                       UNOPPOSED MOTION FOR EXTENSION

          NOW COMES Edward Butowsky, the Plaintiff, moving the Court to grant an

  eight-day extension of the August 4, 2020 deadlines set forth in its July 7, 2020 Order

  (Doc. No. 172):

          On June 5, 2020, the Court ordered the Plaintiff to produce certain documents and

  answer certain interrogatories not later than July 5, 2020. See June 5, 2020 Order (Doc.

  No. 147). The Plaintiff moved the Court to extend those deadlines until August 4, 2020,

  see July 3, 2020 Motion for Extension of Deadlines (“First Motion”) (Doc. No. 171), and

  the Court granted the motion on July 7, 2020. See July 7, 2020 Order (Doc. No. 172). As

  the undersigned indicated in the First Motion, he was authorized by the Plaintiff to retain

  a firm to assist with discovery production. As of midday on August 3, 2020, the review

  team had reviewed 9,657 documents out of a total of 16,779 documents, which means a

  total of 7,122 remained to be reviewed. See August 3, 2020 Email from Heather Peterson

  to Ty Clevenger (Exhibit 1). The review would have been completed much sooner but for



                                             -1-
Case 4:18-cv-00442-ALM-CMC Document 178 Filed 08/04/20 Page 2 of 4 PageID #: 9152



  some unforeseen complications. For starters, the undersigned did not realize that he

  would have to use two different firms: a data extraction firm and a document review

  contractor.1 The latter firm, KLDiscovery (“KLD”), can actually perform both of those

  functions, but the undersigned was unaware that a data extraction firm, Online Security,

  had already been hired in Aaron Rich v. Edward Butowsky, et al., Case No. 1:18-cv-

  00681-RJL (D.D.C.).

         Online Security does not provide document review services, so the Plaintiff

  needed to hire two different firms, or KLD would have had to extract the data all over

  again. Although Online Security had already extracted most (but not all) of the data from

  Mr. Butowsky’s accounts and devices, it first had to apply 224 search terms from the

  June 25, 2020 status report, see June 25, 2020 Status Report, Exhibit A (Doc. No. 165-1),

  then de-duplicate the results. That process was completed on July 21, 2020. See July 21,

  2020 Email from Richard Gralnik to Ty Clevenger (Exhibit 2). Online Security then had

  to train the KLD review team in the use of its document review software, because the two

  companies normally use different software. That process was completed on July 27,

  2020, and KLD began reviewing documents immediately thereafter.

         Other factors have delayed production. After experiencing severe pain, Mr.

  Butowsky was hospitalized again during the week of July 20, 2020 for a medical

  procedure, and he learned on July 30, 2020 that he is scheduled for yet another surgery on

  August 3, 2020 for his long-delayed hip replacement. See Declaration of Edward


  1
   As witnessed by his electronic signature on this document, Ty Clevenger declares under
  penalty of perjury under the laws of the United States that his factual statements herein are true
  and correct.

                                                 -2-
Case 4:18-cv-00442-ALM-CMC Document 178 Filed 08/04/20 Page 3 of 4 PageID #: 9153



  Butowsky (Exhibit 3). The Court may recall that Mr. Butowsky has been without a left

  hip since January 10, 2020 because he contracted a life-threatening infection related to

  his first artificial hip. See First Motion. As a result of the latest surgery, Mr. Butowsky

  will not be available to assist with a final review of discovery production for about one

  week. See Declaration of Edward Butowsky (Exhibit 3). Meanwhile, the review team

  probably will not be finished with its review until the week of August 10, 2020. The

  reviewed documents then need to be further reviewed with the client, which will take

  additional time.2

         In light of the foregoing circumstances, the Plaintiff respectfully moves the Court

  to extend his deadlines from complying with the Court’s July 7, 2020 Order from August

  4, 2020 until August 12, 2020.

                                             Respectfully submitted,

                                             /s/ Ty Clevenger
                                             Ty Clevenger
                                             Texas Bar No. 24034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                             (979) 985-5289
                                             (979) 530-9523 (fax)
                                             tyclevenger@yahoo.com

                                             Attorney for Plaintiff Edward Butowsky




  2
    The undersigned also would prefer to review the results from the document review team before
  finishing his drafts of the Plaintiff’s other discovery responses.

                                               -3-
Case 4:18-cv-00442-ALM-CMC Document 178 Filed 08/04/20 Page 4 of 4 PageID #: 9154



                           CERTIFICATE OF CONFERENCE

        I certify that I conferred with counsel for the Defendants via telephone and email
  on August 3, 2020, and the Defendants do not oppose this request.

                                           /s/ Ty Clevenger
                                           Ty Clevenger



                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed with the Court’s ECF system on
  August 4, 2020, which should result in automatic notification via email to all counsel of
  record.

                                           /s/ Ty Clevenger
                                           Ty Clevenger




                                            -4-
